DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 02/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further examination. 
The restriction requirement is made Final.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021, and 08/11/2020, and 07/31/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, except where lined through.
U.S. Patent Application Publication No. 2014/0020147 to Anderson et al. is drawn to a welding helmet, irrelevant to the subject matter of the Application under examination. As such, it has not been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "first baffles" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It should be noted that claim 5 depends from claim 4, and claim 4 does not recite anything about the first baffles. The phrase “first baffles”, first, appears in claim 3; both claims 3 and 4, independently, depend from claim 1.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Additionally, the language of claim 5 is confusing because claim 5 depends from claim 4, and claim 4 depends from claim 1. According to the combination of claims 1 and 4, the second section includes one or more second baffles. Although claim 5, as currently recited, does not provide antecedent basis for “first baffles”, based on dependent claim 3, it is the first section that includes one or more first baffles. 
The confusion is raised because claim 5 recites “the first baffles are staggered in a cross-web direction from the second baffles so as to extend between different of the plurality of walls”; this clearly implies that the first and second baffles are in one 
As such, it appears that claim 5 is drawn to an embodiment which is different than the one described in claim 1.

Claim Objections
Claim 10 is objected to because of the following informalities:  the statement of “as the first plurality of abrasive particles and the second plurality of abrasive particles” is repeated twice in lines 4-6 of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0000176 to Moren et al. (hereinafter Moren) submitted in the IDS filed on 07/31/2019 in view of U.S. Patent Application Publication No. 2014/0290147 to Seth et al. (hereinafter Seth).

With respect to claim 1, Moren teaches a method for making a coated abrasive article and a method of applying the abrasive grains onto a backing which involves using two container feeders (see reference nos. 40 and 42 in Figure 1) in which, the abrasive grains in the two feeders differ from each other in at least one property (Moren, Figure 1, abstract, [0005], [0007], [0022]-[0025], [0027]-[0028], [0037]). The combination of, at least, the two feeders is considered to read on the claimed distribution tool which comprises a first section for receiving the first plurality of abrasive particles and a second section for receiving the second plurality of abrasive particles, and Moren teaches applying two different abrasive grains (Moren, [0005]). The particles are applied onto a conveyor belt and transported onto a backing. The properties that differentiates the particles in the feeders are size, shape, chemical composition, or more (Moren, [0024]-[0028]). Moren, additionally, teaches using an electrostatic force to apply the two different types of abrasive particles in sequential order (Moren, [0023]); thus, the 
Moren does not expressly and/or literally disclose that the feeders have a plurality of walls defining a plurality of slots wherein the slots are open to the lower side of the distribution tool. Moren, although discloses applying both particle types to the same major suface of the backing, does not expressly and/or literally disclose that the backing is “immediately below” the lower side of the distribution tool. Finally, Moren does not expressly and/or literally disclose that the two types of abrasive particles are not only applied in similar paths, but specifically that they similar paths are limited to a cross-web range “defined by the plurality of walls”.
Seth, drawn to coated abrasive articles and method of production thereof, discloses several embodiments, one of which is reflected in Figure 15 wherein the feeder is placed right above the backing (Seth, Figure 15, [0304]). Seth clearly discloses that said invention is drawn to predetermined orientation of the particles (Seth, [0160]-[0181]). Seth teaches that the particles are delivered onto the backing in a controlled manner (Seth, [0304]). Thus, based on these teachings, it would be obvious that Seth recognizes the presence of a plurality of slots at the bottom of their feeders, whether the feeders are of the types shown in Figure 15 or Figure 28 (Seth, Figures 15 and 28). As claimed, the plurality of slots having a plurality of walls are the reason that similar paths of cross-web range are formed; thus, the fact that based on the teachings of Seth, using feeders having a plurality of walls defining a plurality of slots is obvious and well within 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Moren with the teachings of Seth in order to include a plurality of walls defining a plurality of slots in the feeders of Moren motivated by the fact that not only doing so has been known in the art as that reflected by the outcome of Seth, but also based on the fact that it would be reasonable to envision that having a plurality of walls defining a plurality of slots is what contributes to a predetermined orientation and layout of the particles, and also results in similar paths which are limited to a cross-web range defined by the plurality of walls. Therefore, since Seth clearly recognizes the importance of having predetermined orientation for the abrasive particles applied onto a backing, this would result in distribution of particles in similar paths in a down-web direction of the backing, wherein the similar paths are limited to a cross-web range defined by the plurality of walls. Seth, also, teaches different layouts for the particles onto the backing which would render the design claimed in the last paragraph of claim 1 obvious. 
Although Moren may not literally disclose having the backing immediately below the lower side of the combination of feeders, which are taken to read on the claimed distribution tool, having a backing placed below the distribution tool or feeders, in a process of producing a coated abrasive article, would be obvious and well recognized to a skilled artisan before the effective filing date of the claimed invention motivated by the fact that it has been known and recognized in the art to do so as that shown and taught 
Further motivation for doing the above cited modification in the teachings of Moren would be the fact that MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). 
	Having predetermined and similar path orientation of abrasive particles onto the backing as opposed to random deposition of particles onto a backing would be expected to result in a more uniform coated article which, then results, in a more uniform abrading work onto a workpiece. It is to be noted that Seth clearly and literally teaches multiple different embodiments on predetermined orientation of abrasive particles onto a backing; nevertheless, according to MPEP 2144, the rationale to modify 

	With respect to claim 2, the combination of references renders claim 2 obvious; this is in particular because the two feeders of Moren are placed in a way that one is disposed up-web than the other such that the one that is disposed up-web deposits the particle first, then the other one deposits the particles of the other feeder. The feeder placed up-web of the other is taken to render the claimed first section, i.e. first feeder, obvious and the other is taken to render the second section obvious. It should be noted that Seth clearly renders it obvious to have the feeders placed immediately above the backing, i.e. the backing being immediately below the feeders or below the first and second sections of the distribution tool. 

	With respect to claims 3 and 4, the combination of references is seen to render said claims obvious; this is because Moren teaches two feeders to apply two different abrasive particles, and Seth renders it obvious that the feeders are above the backing and that the presence of slots at the bottom of the feeders are inevitable, as detailed out above in the rejection of claim 1 (see above for details). 
With respect to one feeder having one or more first baffles so to block entry of the first plurality of abrasive particles into certain plurality of slots and with respect to the other feeder having one or more second baffles so to block entry of the second plurality of abrasive particles into certain of the plurality of slots, it is to be noted that Seth clearly 
This is additionally motivated by the fact that the combination of references renders obvious an embodiment in which more than one different regions comprising abrasive particles can be applied onto the backing (see Seth, Figure 3A). Therefore, it would be inevitable to have more than one baffles in each of the drums to lead/control the deposition of particles onto the backing to form different designs as shown in Figure 3A of Seth.

With respect to claim 5, the recitation of “the first baffles are staggered in a cross-web direction from the second baffles so as to extend between different of the plurality 

	With respect to claim 6, the combination of references is seen to render said claim obvious; as noted above, Moren discloses application of two different abrasive particles as discussed above. Seth elaborates on predetermined orientation of particles and depositing particles in different layouts (Seth, Figures 3A, and 5-7B). As evidenced from those Figures/embodiments, a first plurality of particles are deposited on a defined first region and a second plurality of particles are deposited on a defined second region wherein the first and second defined regions are spaced from each other at a minimum distance in a cross-web direction. Thus, although Moren may not literally disclose the specific limitations of claim 6, considering the fact that it was rendered obvious to modify Moren with the teachings of Seth (see above for claim 1), the recitation of claim 6 is found obvious in view of the combination of references.

With respect to claim 7, the combination of references is seen to render claim 7 obvious; this is in particular because Seth, in their many embodiments, also discloses an embodiment in which the abrasive particles may be of different compositions (Seth, [0120] and [0123]) despite the fact that they may be of the same shape or size. Considering this teaching, it is obvious to see that Seth teaches having particles, of shape size or shape but different compositions, in the same region such as any one of the blocks of particles shown in Figure 3A. Thus, although Moren may not literally disclose the specific limitations of claim 7, considering the fact that it was rendered obvious to modify Moren with the teachings of Seth (see above for claim 1), the recitation of claim 7 is found obvious in view of the combination of references. 

	With respect to claim 8, as detailed out above in the rejection of claim 1, the combination of Moren in view of Seth rendered it obvious to distribute at least one of the first plurality of abrasive particles and the second plurality of abrasive particles so to orient at least a majority of at least one of the first plurality of abrasive particles and the second plurality of abrasive particles in passing through the plurality of slots. This is especially considering the fact that as noted above, it was rendered obvious to have utilized the plurality of slots at the bottom portion of the feeders of Moren motivated by the fact that formation of predetermined orientation of abrasive particles onto a backing, as that shown and taught by Seth, has been known in the art, again, as that shown and taught by Seth, and therefore, it would have been obvious to have combined it in the teachings of Moren.  

With respect to claim 9, both references recognize the presence of a resin or make coat onto the major surface of the backing, the surface where the particles are deposited thereon (see Moren [0039] and see Seth [0118], [0145]-[0147], [0247]-[0248]).

	With respect to claim 10, the combination of references is seen to render said claims obvious; this is especially in view of the fact that Seth discloses different embodiments for the process of depositing abrasive grains onto a backing, one such embodiment is the use of a drum which upon rotation, it would deposit/apply abrasive grains onto the major surface of a backing (Seth, Figures 12 and 28). Thus, it would be obvious and well within the scope of a skilled artisan to have modified Moren so that the two different feeders, applying two different abrasive particles, would be in the shape and form of drums, which abrasive particles are provided to the interior volume of the drums, as shown in Figure 28 and Seth, which upon rotation through a central portion, the particles are deposited through the slots of the drums. It is important to note that although Seth does not literally disclose the use of more than one drum, the use of two feeders has been taught and shown by Moren. With respect to the plurality of walls of the drum to have ringed walls, it is to be noted that the shape and configuration of the walls of the drum is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed drum was significant (See MPEP 2144.04). This is in particular because according to the original disclosure of the present Application under examination, the ringed walls of the drum define the plurality of the slots, and thus, considering the fact 

	With respect to claim 11, the combination of Moren in view of Seth renders claim 11 with respect to the plurality of walls comprising a plurality of spaced apart members obvious; this is in particular because as detailed out above, the presence of a plurality of slots at the bottom of the feeders is rendered obvious due to the references in particular Seth being drawn to having “predetermined” orientation of particles. Therefore, it would be inevitable to have the plurality of walls, which define a plurality of slots, to be spaced apart so that all the particles are not poured onto the backing, but that they are deposited in organized and predetermined orientation. Thus, the feature of claim 11 is inevitable and obvious to a person having ordinary skill in the art. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731